



COURT OF APPEAL FOR ONTARIO

CITATION: Furr v. Duhamel, 2019 ONCA 824

DATE: 20191016

DOCKET: C65321

Hoy A.C.J.O., van Rensburg and
    Roberts JJ.A.

BETWEEN

Steven
    Furr and Kathleen Lundgren

Applicants (Respondents)

and

Michel
    Duhamel, Emmy Verdun, and Jack Hughes, and The Kings Landing Co-Tenancy
    Committee

Respondents (
Respondents
)

and

Paulette Martel

Intervener (
Appellant
)

Bruce F. Simpson, for the appellant

Eric Appotive and Allison Russell, for
    the respondents

Heard and released orally: October 11, 2019

On
    appeal from the judgment of Justice Robert Beaudoin of the Superior Court of
    Justice, dated April 4, 2018, with reasons reported at 2018 ONSC 1780.

REASONS FOR DECISION

[1]

The appellant appeals the judgment of the
    application judge determining that the fencing and retaining wall along
    Greenfield Avenue, in Ottawa, are Shared Property within the meaning of the
    Co-Tenancy Agreement, dated December 15, 1998, that governs a townhouse
    development known as Kings Landing.

[2]

The matter before the application judge was one
    of contractual interpretation. Contractual interpretation involves issues of
    mixed fact and law. The application judges interpretation is therefore
    entitled to deference, absent a palpable and overriding error. Occasionally, an
    extricable question of law arises out of the interpretation of a contract.
    Deference is not owed on such questions.

[3]

In our view, the appellant seeks to re-argue the
    interpretation of the Co-Tenancy Agreement. The application judge carefully
    considered the factual matrix. In her factum and in oral argument today, the
    appellant has not identified any palpable and overriding error. Nor has she
    identified any extricable question of law. The application judge correctly articulated
    and applied the principles governing the interpretation of a contract. 
    Contrary to the appellants submission, he read the contract as a whole.

[4]

Accordingly, the appeal is dismissed. The
    respondents are entitled to their costs of the appeal, as agreed, fixed in the
    amount of $20,500, including HST and disbursements.

Alexandra
    Hoy A.C.J.O.

K.
    van Rensburg J.A.

L.B.
    Roberts J.A.


